Rehearing granted, March 17, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4686



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LENARDO RODRIKUS MCGEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00444-JAB)


Submitted:   October 31, 2007             Decided:   December 4, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, David P.
Folmar, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lenardo   Rodrikus    McGee        appeals    from    his    117-month

sentence.      He contends that the district court erred in declining

to vary from the advisory Sentencing Guidelines range on the basis

of the harshness of the Guidelines’ 100:1 crack-to-powder cocaine

ratio.

              McGee’s claim is barred by our prior decision that a

sentencing      court   cannot     vary    from     the     advisory      Sentencing

Guidelines range based on a disagreement with the sentencing

disparity for crack and powder cocaine offenses. See United States

v. Eura, 440 F.3d 625, 633-34 (4th Cir. 2006), petition for cert.

filed,   __    U.S.L.W.   __   (U.S.      June    20,   2006)      (No.   05-11659).

Accordingly, we affirm McGee’s sentence.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            AFFIRMED




                                     - 2 -